ORDER

PER CURIAM.
Defendant appeals his conviction following a jury trial of burglary in the first degree, Section 569.160 RSMo 1994, and assault in the third degree, Section 565.070 RSMo 1994. He was sentenced as a prior and persistent offender to fifteen years imprisonment for burglary in the first degree and to one year imprisonment for assault in the third degree, to be served consecutively.
No jurisprudential purpose would be served by an extended opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).